DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 3 November 2021. The amendments in the filed response have been entered. 
Claims 1, 29 and 30 have been amended. 
Claims 2, 4, 6, 8-10, 17, 20, 22 are confirmed to have been cancelled. 
Claims 1, 3, 5, 7, 11-16, 18-19, 21 and 23-32 are pending in the application and the status of the application is currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities:  a typo (emphasized) that does not fit in the sentence, pagemark 4, starting at line 7: independently validating, by a respective processor executing client code locally stored on each of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals, the selected at least one response 1 according to the received (i), (ii), and (iii);…  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 11-16, 18-19, 21 and 23-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 29 and 30 are rejected for reciting unclear limitations that make the claims indefinite. The claims recite the similar limitations unlocking the locked funds by the distributed smart contract function for access by the initiator client terminal and by the non-selected responding client terminals. The limitation suggests the unlocked funds can be accessed randomly by the initiator client terminal and by the non-selected responding client terminals. The limitation makes it unclear if the funds are completely available to the parties or if the specific funds are returned to the respective parties, as in the funds of the elected loan for the initiator and the non-winning funds of the non-selected responding client terminals. This unclear limitation makes the claims indefinite. Due to their dependence, claims 3, 5, 7, 11-16, 18-19, 21, 23-28 and 31-32 are also rejected for being indefinite.  

Allowable Subject Matter
Claims 1, 29 and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. During an interview over the phone with an attorney of record, conducted 9 February 2022, amendments were proposed for example claim 1. 
In pagemark 4, starting at line 28, claim 1 recites:
…vote threshold, unlocking the locked funds by the distributed smart contract function for access by the initiator client terminal and by the non-selected responding client terminals, …
The elements suggest the non-selected responding client terminals have access to the same funds  of the selected loan as the initiator client terminal. In the Specification of the PGPub US 2019/0318346, in paragraph [0134], a description is provided: “Optionally, at 116, the locked funds submitted by the responding client terminals with the response messages are automatically unlocked by the smart contract function code for access by the initiator client terminal, for example, when the function message represents the tender for loan. Locked funds submitted by responding client terminals which did not win the tender are unlocked for return to the respective non-winning responding client terminals.
Thus, a proposed amendment to claim 1:
…vote threshold, unlocking the locked funds by the distributed smart contract function for access by the initiator client terminal to receive the tender for the loan, and access by the non-selected responding client terminals for return of the non-winning tender,…
This proposed amendment for example claim 1 would apply to claims 29 and 30. The Examiner respectfully welcomes a telephonic interview with the Attorney of Record to discuss any amendments that will advance prosecution. 

Response to Arguments
Applicant’s arguments, filed 3 November 2021, with respect to the rejections under 35 USC 103, have been fully considered.  
Regarding the rejection under 35 USC 103, the Applicant argues: Claims 1, 3, 5, 7, 11-12, 15-16, 18-19, 21, 23, 29-31 stand rejected under 35 U.S.C. 103 as being unpatentable over Emswiler (US 2014/0040113, hereinafter "Emswiler"), in view of Hodgson (US 9,870,508, hereinafter "Hodgson"), in view of Emerick (US 2019/0370900,hereinafter "Emerick"), in view of Smith (US 2015/0379510,hereinafter "Smith"), and in view of Orsini (US 2017 /0103468, hereinafter "Orsini"). Claims 13 and 14 stand rejected under 35 U.S.C. 103 as being unpatentable over Emswiler, in view of Hodgson, in view of Smith, in view of Orsini, and further in view of Song (US 2017 /0169508,hereinafter "Song"). Claims 24, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Emswiler, in view of Hodgson, in view of Smith, in view of Orsini, and further in view of Shenkar (US 2015/0058197,hereinafter "Shenkar"). Claims 27 and 28 stand rejected under 35 U.S.C. 103 as being unpatentable over Emswiler, in view of Hodgson, in view of Smith, in view of Orsini, and further in view of Stradling (US 2018/0089758, hereinafter "Stradling"). Claim 32 stands rejected under 35 U.S.C. 103 as being unpatentable over Emswiler, in view of Hodgson, in view of Smith, in view of Orsini, and further in view of Rimpo (US 6,141,422, hereinafter "Rimpo").
Applicant respectfully disagrees with the Office Action, since no combination of the cited references arrives at the claimed invention. However, in order to promote examination, Applicant amended the claims, to clarify that in main claim 1, the funds received by the distributed smart contract function from the responding client terminal are locked until at least one of: the tender is announced, and the tender times out without winners. During the locking of the funds, access to the locked funds is denied. Support for the amendment is found, inter alia, on page 24, lines 16-19 of the filed application.
Amended claim 1 now includes the feature "locking the funds received by the distributed smart contract function from the plurality of responding client terminal until at least one of- the tender is announced, and the tender times out without winners, wherein during the locking access to the locked funds is denied", which is not taught or suggested by any of the cited references, alone or in any feasible combination.
Applicant submits that the above recited currently amended "locking ... " feature is exclusive to a decentralized system, and irrelevant to centralized approaches such as the primary Emswiler reference, where a centralized authority coordinates between lenders and borrowers. The locking of the funds enables the decentralized and anonymous arrangement of the loan using the distributed smart contract function, by making sure that responding client terminals which are potential lenders, actually provide the funds. Locking the funds in advance of the tender guarantees availability of the funds to enable the transaction to go through when winners are announced.
On page 7, the Office Action rejected the previously presented "locking ... " feature, as "interpreting the locking of received funds as preventing the borrower from receiving or accessing the loan offer until approved by the lender" as taught in paragraph [0053] of Emswiler. Paragraph [0053] of Emswiler states: 
"According to one embodiment, only preliminary loan offer information may be provided to a borrower based upon the initial matching of the credit application and the set of selection criteria provided by the lender. In another embodiment, loan offer information that a lender agrees to be bound to can be provided based upon the initial matching of the credit application and the set of selection criteria provided by the lender (for example, if the credit application includes a credit score). In yet another embodiment, loan offer information (preliminary and/or binding) can be provided to a borrower only after credit application review by the lender."
Applicant contends that nothing in this paragraph or in Emswiler as a whole that teaches or relates to the amended claimed feature "locking the funds received by the distributed smart contract function from the plurality of responding client terminal until at least one of: the tender is announced, and the tender times out without winners, wherein during the locking access to the locked funds is denied".
None of the other cited references remedy this lack of teaching, and are not cited for this purpose.
The arguments made above with respect to independent Claim 1 apply, mutatis mutandis, to independent Claims 29 and 30, which are amended to correspond to the amendments to independent claim 1.
In response: The combination of prior art does not reasonably teach all the elements of the claims combined and would not be obvious to combine with other prior art after further search and consideration. The function of locking funds, supported in a distributed ledger system, is not taught in the prior art of record in combination with the other limitations in combination. Therefore, the claims are not obvious over the prior art. 
However, an unclear limitation has proven to make the claim unclear. Thus, the issue described in the rejection under 112(b) that is shown above must be amended to move prosecution forward to an allowance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685